Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that the refusal of the court to admit in evidence the provision of the Building Code of the "City of Rochester requiring a handrail on the stairway was substantial error. All concur. (The judgment is for defendant in an action for damages for injuries sustained by reason of falling on a stairway in an apartment house. The order denies a motion for a new trial.) Present — Lewis, Cunningham, Taylor and Dowling, JJ.